Citation Nr: 1403053	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-00 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES


1. Whether new and material evidence has been received to reopen the previously denied claim of service connection for a heart condition.

2. Entitlement to service connection for aortic insufficiency


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to August 1969.

In an April 2011 rating decision, the RO reopened the Veteran's claim of service connection for a heart condition that was previously denied in a March 1970 rating decision and denied the reopened claim on the merits.   

A review of the Virtual VA paperless claims processing system reveals treatment records from April 2010 to October 2011 and a review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The RO denied the Veteran's original claim of service connection for a heart condition in a March 1970 rating decision; he was notified of this action and apprised of his appellate rights, but did not timely appeal.

2. The evidence received since the March 1970 rating decision is neither cumulative nor redundant of evidence previously of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3. The aortic insufficiency is shown as likely as to have had its clinical onset during the Veteran's period of active duty.  


CONCLUSIONS OF LAW

1. New and material evidence has been received since the March 1970 rating decision that is sufficient to reopen the Veteran's claim of service connection for a heart condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2. By extending the benefit of the doubt to the Veteran, the heart disability manifested by aortic insufficiency is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  A June 2010 letter issued prior to the April 2011 rating decision provided notice of the requirements for direct service connection.  

The letter also provided notice of what VA would obtain or provide and the information and evidence that the Veteran must provide.  Accordingly, VA's duty to notify the Veteran has been satisfied with respect to the service connection claim.

VA must both notify the Veteran of the evidence and information that is necessary to reopen the claim and notify the Veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  38 U.S.C.A. § 5103: Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  

To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 9-10.  

The record reflects that the RO sent the Veteran notice that complied with these requirements in June 2010.  VA's duty to notify the Veteran with respect to claims to reopen has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3) .  The Veteran's service treatment records (STRs) and VA treatment records have been obtained along with private treatment records.  

In August 2010, the Veteran was afforded a VA examination regarding the claim on appeal.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the examination is adequate, as it is predicated on a review of the claims file, the pertinent and credible evidence of record, and current cardiologic findings.  


New and Material Evidence

When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992).  

The record contains evidence that is both new and material because the VA examination, VA treatment records, and private treatment records establish the previously unestablished element of current disability in the form of a heart condition.  38 C.F.R. § 3.303.  

The Board therefore finds that the claim is reopened.  38 C.F.R. § 3.156.


Service Connection for a Heart Condition

In his January 2012 VA Form 9, the Veteran argues that he is entitled to service connection because clear and unmistakable evidence has not been presented to shown that his heart condition was congenital.  The Veteran also argues that he manifested chronic disease that had its onset in service.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2013).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  

The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  

The VA General Counsel explained that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  A congenital disease may be recognized as service-connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  

On the other hand, a congenital or developmental defect is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon the defect during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.

The service treatment records show that no pertinent abnormality was noted at the time of the Veteran's entrance examination in December 1965.  

In March 1969, the Veteran was medical attention for complaints of soreness involving the right side of the neck and into the right jaw.  His tonsils were noted to be enlarged and injected with slight white exudate.  There also was anterior cervical adenopathy.  The impression was that of tonsillitis, rule out mono and strep.  Subsequent testing confirmed infectious mononucleosis.  

In May 1969, the Veteran was referred to a cardiologist, even though he was noted to be asymptomatic.  The provisional diagnosis was that of valvular heart disease.  

The examining cardiologist recorded the Veteran's history of having a heart murmur since the age of 16 when it was discovered on a routine physical.  

The cardiologist diagnosed aortic insufficiency probably on the basis of a bicuspid aortic valve, "? rheumatic."  He stated that this abnormality was hemodynamically insignificant at the time of examination.  Upon separation, the Veteran was noted to have a halodiastolic murmur.  

The Veteran was afforded a VA examination in January 1970.  The examiner recorded evidence of aortic insufficiency and concluded that the etiology was probably congenital and associated with a bicuspid aortic valve.  The examiner found no real interference with cardio-dynamic function of the heart.

Both the August 2010 VA examiner and one of the Veteran's cardiologists addressed the etiology of the claimed heart condition.  In May 2010, the Veteran's cardiologist and his nurse practitioner stated that it was possible that the Veteran might have developed or at least had worsening aortic insufficiency during service.  

The cardiologist noted that the Veteran had the risk factor of having oral surgery while in service.  After service, the Veteran underwent an aortic valve replacement in 1995, for dilated cardiomyopathy with congestive heart failure, a thoracic aneurysm, hypertension, and a biventricular fibrillator.  He had been on the transplant list.  The Veteran's aortic insufficiency was noted to have led to multiple surgical procedures and comorbidities.  

In August 2010, a VA examiner opined that there was no evidence that the Veteran's military service caused his pre-existing condition to worsen.  He had a bicuspid valve, which was congenital and naturally progressed to aortic insufficiency.  It was within the natural course of this abnormality to have a long asymptomatic period that progressed to severe aortic regurgitation, left ventricular dysfunction, and eventual heart failure that necessitated aortic valve replacement.  

Aortic sufficiency related to a bicuspid valve also could cause dilation of the aortic root and/or an ascending aorta which could lead to aneurysm or dissection.  Oral surgery could result in endocarditis as the result of complications in patients without pre-existing valve pathology.  

However, the examiner noted, there was no evidence that the Veteran developed endocarditis in service related to oral surgery.  The VA examiner concluded that the Veteran's cardiac abnormality pre-existed military service and was not caused or aggravated by service.

A May 2010 letter from another one of the Veteran's cardiologists noted that the Veteran suffered from non-ischemic dilated cardiomyopathy secondary to a long-standing history of valvular heart disease.  The cardiologist noted that the Veteran was initially diagnosed with a heart murmur at the age of 16.

The record shows that the Veteran had been found to have had a heart murmur prior to entering service.  38 C.F.R. 3.304 (b).  The service treatment records noted that the Veteran was diagnosed with a heart murmur at the age of 16.  The private cardiologist's letter stated that the Veteran was diagnosed with a heart murmur at the age of 16.  

Significant, in the Board's estimation, is the fact that findings of aortic insufficiency initially were reported during service.  This was after the Veteran was treated for an episode tonsillitis and mononucleosis and first referred for further evaluation with a provision diagnosis of valvular heart disease.  

To the extent that the cardiologist related the aortic insufficiency to a probable bicuspid aortic valve, the examiner also apparently entertained the possibility of rheumatic fever

In a May 2010 letter, one of the Veteran's private cardiologist stated that it was possible that the Veteran might have developed or had at least worsened aortic insufficiency during service.      

Accordingly, based on this record, the Board cannot find clear and unmistakable evidence that the Veteran's aortic insufficiency either existed prior to service or was not aggravated by active service.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.  

The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 C.F.R. § 3.304(b).   

To the extent that the evidence is not clear and convincing is showing that the Veteran's aortic insufficiency was present prior to service or was not aggravated by service, the Board must find that the aortic insufficiency first noted during service as likely as not had its clinical onset during his period of active service.  

Hence, on this record, service connection is warranted.


ORDER

Service connection for aortic insufficiency is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


